Citation Nr: 9933914	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  95 - 38 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to payment of accrued benefits based on a pending 
claim for service connection for a back disability, to 
include residuals of a spinal block.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran, who served on active duty from May 1939 to 
October 1945, died May 29, 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the appellant's claim for 
service connection for a back disability, to include 
residuals of a spinal block, for purposes of payment of 
accrued benefits.  The initial appeal was brought by the 
veteran prior to his death on May 29, 1995.  Subsequent to 
that date, the appellant, widow of the veteran, has pursued 
the veteran's appeal for purposes of payment of accrued 
benefits.  

This case was previously before the Board in January 1998, at 
which time the Board granted the appellant's claim for 
service connection for otitis media for purposes of payment 
of accrued benefits, denied the appellant's claims for 
service connection for impetigo and for malaria for purposes 
of payment of accrued benefits, and remanded the appellant's 
claim for service connection for a back disability, to 
include residuals of a spinal block, for purposes of payment 
of accrued benefits, to the RO for additional development of 
the evidence. 

The requested actions have been satisfactorily completed and 
the case is now before the Board for further appellate 
consideration.  


FINDING OF FACT

The claim for service connection for a back disability, to 
include residuals of a spinal block, for purposes of payment 
of accrued benefits is not plausible.


CONCLUSION OF LAW

The claim for service connection for a back disability, to 
include residuals of a spinal block, for purposes of payment 
of accrued benefits is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a), 5121 (West 1991);  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992);  Caluza v. Brown,  7 
Vet. App. 498 (1995), affirmed per curiam,  78 F.3d 604 (Fed. 
Cir. 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at the time of death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death (hereafter referred to as "accrued 
benefits"), and due and unpaid for a period not to exceed 
two years, shall, upon the death of such individual be paid 
as follows:
		(1)  . . .
		(2) Upon the death of a veteran, to the living 
person first listed below:
			(A) The veteran's spouse;

[38 U.S.C.A. § 5121 (West 1991 & Supp. 1999);  38 C.F.R. 
§ 3.1000 (1999)].

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303 
(1999).  Service incurrence will be presumed for arthritis, 
if manifest to a degree of 10 percent within one year of 
separation from active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991);  38 C.F.R. §§ 3.307, 
3.309 (1999).

As a preliminary matter, the Board must determine whether the 
appellant has met her burden of submitting evidence 
sufficient to justify a belief that the claim for service 
connection for a back disability, to include residuals of a 
spinal block, for purposes of payment of accrued benefits, is 
well grounded.  In order for her to meet that burden, she 
must submit evidence sufficient to justify a belief that her 
claim is plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  
If she has not, her appeal must fail, and VA is not obligated 
to provide further assistance in the development of the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  The United States 
Court of Appeals for Veterans Claims (Court) has defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski,  1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown,  5 Vet. App. 91, 93 (1993).  For the reasons set forth 
below, the Board finds that the appellant has not met her 
burden of submitting evidence to support a belief that her 
claim of entitlement to service connection for a back 
disability, to include residuals of a spinal block, for 
purposes of payment of accrued benefits is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991);  See Grottveit, at 93;  
Tirpak v. Derwinski,  2 Vet. App. 609 (1992);  Murphy, at 80.

I.  The Evidence

The veteran's service medical records are not available, and 
are presumed destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC).  Where service medical 
records are missing, VA's duty to assist the veteran, to 
provide reasons and bases for its findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule are 
heightened.  Milostan v. Brown,  4 Vet. App. 250, 252 (1993);  
citing  Moore v. Derwinski,  1 Vet. App. 401, 406 (1991); and  
O'Hare v. Derwinski,  1 Vet. App. 365, 367 (1991).  The Court 
has further held that "[n]owhere do VA regulations provide 
that a veteran must establish service connection through 
medical records alone."  Stozek v. Brown,  4 Vet. App. 457, 
461 (1993), quoting Cartright v. Derwinski,  2 Vet. App. 24, 
25-26 (1991).  

Extensive efforts on the part of the RO to locate any service 
medical records of the veteran have been unavailing.  
However, the RO has obtained daily sick reports for Battery 
"C" 566th AAA Automatic Weapons Battalion, covering the 
period from July 1944 to February 1945 and showing that the 
veteran was seen for undisclosed reasons and returned to duty 
twice in August 1944, and on three occasions in October 1944.  
None of those records demonstrate any treatment of the 
veteran for a back disability.  Information compiled from 
hospital record cards by the Office of the Surgeon General, 
Department of the Army, show that the veteran was 
hospitalized in April 1944 for treatment of chronic otitis 
media and otitis externa. Those records reflect no treatment 
of the veteran for a back disability, or any treatment of the 
veteran which would include or necessitate a spinal block.  

In his original claim for VA disability compensation 
benefits, received in July 1980, the veteran indicated that 
he sustained a back injury in 1943 while serving with the 
566th AAA Weapons Battalion at Fort Stewart, Georgia.  In a 
November 1992 statement, the veteran asserted that he was 
treated for a back injury in September 1943 while serving 
with the 566th AAAW at Myrtle Beach, South Carolina.  

In September 1989, the veteran failed to report for scheduled 
VA examinations.  

VA outpatient and hospitalization reports dating from April 
1992 to August 1993 show that the veteran was seen for 
various complaints.  In April 1993, he was seen for 
complaints of pain in his lower back after falling in snow.  
There was no radiation or numbness in the legs, and straight 
leg raising was negative.  The record is otherwise silent for 
any back complaints.  A VA hospitalization report dated in 
April 1993 cited the veteran's statement that he had no 
history of injuries during or after the war, but noted a 
history of low back sprain. 

A rating decision of April 1994 denied entitlement to service 
connection for conditions which included a back disability, 
and the veteran appealed.  In his Notice of Disagreement, the 
veteran raised, for the first time, the issue of residuals of 
a spinal block.  Following issuance of a Statement of the 
Case on May 15, 1995, the RO received notice of the veteran's 
death on May 29, 1995.  The appellant, his widow, has pursued 
the veteran's appeal for purposes of accrued benefits, and a 
Statement of the Case was issued to her in October 1995.  

During the pendency of his appeal and prior to his death, the 
veteran indicated that he had received private medical 
treatment for his back disability from an osteopath, Dr. 
Hinton of Nappanee, Indiana, beginning in 1964.  In the 
Statement of the Case issued to the appellant in October 
1995, the RO indicated that if such records from Dr. Hinton 
were available, that they may be used to reopen the 
appellant's claim for service connection for a back 
disability, to include residuals of a spinal block, for 
accrued benefits purposes. 

The Board's initial review of the claims file disclosed that 
the RO had failed to contact Dr. Hinton during the course of 
the veteran's lifetime.  As the RO was on notice during the 
veteran's lifetime that he had received treatment for his 
back disability from Dr. Hinton, it had constructive notice 
of such records and that these records should be associated 
with the veteran's claims file.  In January 1998, the Board 
remanded that issue to the RO for further action in 
accordance with  38 U.S.C.A. § 5121(a) (West 1991), which 
provides that a claim for accrued benefits may be based on 
evidence in the file at the date of death.  

While this case was in Remand status, it was determined that 
two physicians identified by the veteran as having treated 
him for back disability were deceased (Dr. Marquandt and Dr. 
Hinton).  Although Dr. Marquandt's records were not 
available, Dr. Hinton's treatment records of the veteran were 
obtained.  In addition, the appellant provided the names of 
other physicians whom, she stated, had treated the veteran 
for his back disability.  As no reference to treatment of the 
veteran for back disability by the other physicians named by 
the appellant was in the claims folder at the time of the 
veteran's death, such could not be considered in connection 
with the accrued benefits claim. 

Private treatment records of the veteran from Donald R. 
Hinton, DO, dated from August 1965 to September 1987, show 
that the veteran was first seen in August 1965, and reflect 
no complaint, treatment, findings, or diagnosis of a back 
disability, including residuals of a spinal block.  However, 
a report of chest X-ray in February 1979 revealed 
considerable degenerative spurring around the lumbar 
vertebral discs. 

II.  Analysis

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

In the instant appeal, there has been no demonstration, 
diagnosis, or other showing of any back trauma or pathology 
stemming from a spinal block.  When a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence is required to establish a well-grounded 
claim.  Grottveit, at 93.  In the present case, neither the 
veteran nor the appellant have submitted any competent 
medical evidence or opinion which supports the claim that the 
veteran experienced disabling residuals of a spinal block 
during his lifetime.  

In the absence of competent medical evidence establishing the 
presence of residuals of a spinal block during the veteran's 
lifetime, the claim of entitlement to service connection for 
that disability, for purposes of payment of accrued benefits, 
is not well grounded.  Brammer v. Derwinski,  3 Vet. App. 
223, 225 (1992).

The Board further notes that in order to establish a well-
grounded claim, there must be (1) competent evidence of a 
current disability in the form of a medical diagnosis; as 
well as (2) evidence of incurrence or aggravation of a 
disease or injury in service in the form of lay or medical 
evidence; together with (3) evidence of a nexus between the 
inservice injury or disease and the current disability in the 
form of medical evidence.  Caluza v. Brown,  7 Vet. App. 498 
(1995), affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996).  
In this case, the requirements of item (1) are satisfied as 
to the claim for service connection for a back disability 
because there is competent medical evidence in the form of a 
February 1979 report of chest X-ray showing that the veteran 
had degenerative spurring around the lumbar vertebral discs.  
However, as no competent evidence has been presented showing 
residuals of a spinal block in the form of a medical 
diagnosis, the Board will not address that issue any further. 

The requirement of item (2), above, that evidence be 
submitted of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence is not met 
because there is no competent medical evidence, and no 
satisfactory lay evidence, that the veteran had a back 
disability during active service or at the time of service 
separation, or that he underwent a spinal block.  In 
addition, there is no medical evidence demonstrating the 
presence of arthritis of the lumbar spine during active 
service or during the initial postservice year.  

As noted, the veteran's service medical records are 
unavailable and are presumed destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC).  For that reason, 
the RO has made extensive efforts to obtain all daily sick 
reports and all records compiled by the Office of the Surgeon 
General, Department of the Army, pertaining to the veteran's 
period of active service.  However, none of that evidence 
demonstrates any inservice back injury, or links or relates 
any back disability, including lumbar arthritis, to the 
veteran's period of active service.  Further, a review of the 
veteran's entire medical record shows that he has never 
offered any history of inservice back injury while undergoing 
private or VA treatment.  

In addition, the veteran has not alleged that he sustained 
any back injury in combat, or that his claimed back 
disability is in any way related to combat.  Accordingly, the 
lightened evidentiary burden afforded combat veterans in not 
applicable in this instance.  38 U.S.C.A. § 1154(b) (West 
1991);  38 C.F.R. § 3.304(d) (1999).  

The chronicity provisions of  38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  In this case, the only back 
disability shown present, lumbar arthritis, was not shown in 
service or during any applicable presumptive period.  If 
chronicity is not applicable, a claim may still be well 
grounded on the basis of  38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  Again, lumbar arthritis was not shown 
in service or during any applicable presumptive period.  
Further, no competent lay or medical evidence has been 
submitted which relates the veteran's lumbar arthritis to any 
inservice symptomatology, and the veteran never claimed that 
he had lumbar arthritis, or that such disability was present 
in service or during any applicable presumptive period.

In addition, the Court has held that lay persons, such as the 
veteran or the appellant, 
are not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit, at 93;  Espiritu v. Derwinski,  2 Vet. App. 
492, 495 (1992).  The appellant cannot meet her initial 
burden of presenting a well-grounded claim by relying upon 
her own opinions as to medical matters.  Clarkson v. Brown,  
4 Vet. App. 565 (1993);  Grottveit, at 93.  The Board 
concludes that the requirement of item (2), above, that 
evidence be submitted of incurrence or aggravation of a 
disease or injury in service in the form of lay or medical 
evidence, is not met.

In addition, the Board finds that the requirement of item (3) 
is not met because neither the veteran nor the appellant have 
presented evidence of a nexus (a connecting link or 
relationship) between any inservice injury or disease and a 
back disability during the veteran's lifetime in the form of 
medical evidence.  The record in this case shows only X-ray 
finding of degenerative spurring around the lumbar vertebral 
disc in 1979, more than 33 years after service separation, 
and the single instance of treatment of the veteran for low 
back pain after he fell in the snow in April 1993.  There is 
no competent medical evidence which links or relates any back 
disability of the veteran during his lifetime to any trauma 
or pathology experienced during active service.  In the 
absence of such a nexus in the form of medical evidence, the 
requirement of item (3) is nor met. 

Based upon the foregoing, the Board finds that the appellant 
has not submitted evidence sufficient to justify a belief by 
a fair and impartial individual that the claim of entitlement 
to service connection for a back disability, including 
residuals of a spinal block, is well grounded for purposes of 
payment of accrued benefits.  Accordingly, that claim is 
denied.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a back disability, including residuals 
of a spinal block, for purposes of payment of accrued 
benefits, is denied.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

